Title: [Diary entry: 21 April 1790]
From: Washington, George
To: 

Wednesday 21st. The Morning being clear & pleasant we left Jamaica about Eight O’clock, & pursued the Road to South Hempstead passing along the South edge of the plain of that name—a plain said to be 14 miles in length by 3 or 4 in breadth witht. a Tree or a Shrub growing on it except fruit trees (which do not thrive well) at the few settlemts. thereon. The Soil of this plain is said to be thin & cold and of course not productive, even in Grass. We baited in South Hemstead (10 Miles from Jamaica) at the House of one Simmonds, formerly a Tavern, now of private entertainment for Money. From hence turning off to the right we fell into the South Rd. at the distance of about five miles where we came in view of the Sea & continued to be so the remaining part of the days ride, and as near it as the road could run for the small bays, Marshes and guts, into which the tide flows at all times rendering it impassible from the height of it by the Easterly Winds. We dined at one Ketchums wch. had also been a public House but now a private one receivg. pay for what it furnished. This House was about 14 Miles from South Hemstead & a very neat & decent one. After dinner we proceeded to a Squire Thompsons such a House as the last, that is, one that is not public but will receive pay for every thing it furnishes in the same manner as if it was. The Road in which I passed to day, and the Country were more

mixed with sand than yesterday and the Soil of inferior quality; Yet with dung wch. all the Corn ground receives the land yields on an average 30 bushels to the Acre often more. Of Wheat they do not grow much on acct. of the Fly but the Crops of Rye are good.